PER CURIAM.
Shawn Alan Nobrega appeals the district court’s orders denying relief on his 42 *918U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000) and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Nobrega v. Pittsylvania County Sheriff’s Office, No. CA-05-127-SGW (W.D.Va. March 3 & March 17, 2005). We deny Nobrega’s motions for appointment of counsel, for a new trial, and to strike prior criminal record from other states. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED